DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination and the amendment and response filed 2/22/2021. Claims 1, 3-20 and 22 are pending in the application. Claim 22 is newly added but appears with the identifier “previously presented”.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 5,554,646) in view of Hagen (US 20140121275 A1).

Cook discloses a feed composition comprising basal feed and CLA, wherein the composition contains unsaturated fatty acids.  The CLA is added to reduce body fat while preserving or improving body protein content in an animal (for example, see abstract, column 4 lines 1-10). The CLA is added at a level of 0.01 % to 2.0% of a feed by weight (column 5 lines 31-36), corresponding to 0.2 lb. /ton to 40 lb. /ton of feed by weight which encompasses the  claimed ranges.   Cook suggests a CLA dose of 0.001 g/kg about 1 g/kg body weight to achieve the above biological effects (column 5 lines 9-13).  
	Cook does not disclose adding a cyclopropenoid fatty acid (CPFA) to the composition. Hagen however discloses feeding cyclopropenoid fatty acid (CPFA) from a single source or from a combination of sources, or a combination of natural oils 
Additionally, as both CLA and CPFA are added to animal feed to reduce body fat while preserving or improving body protein content and therefore improve carcass characteristics in animals, such as reduction of back fat, increase in loin depth and carcass lean; a combination of CLA and CPFA in the composition comprising unsaturated fats is expected to have an effect of improvement in these parameters, without the detrimental effects associated with unsaturated fatty acids.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP2144.06). In the instant case, CPFA in conjunction with CPFA is expected to produce more than an additive effect because CPFA is known to prevent the undesirable effects of unsaturated fatty acids in the diet of animals.
Regarding claim 3, the CPFA in Hagen was formulated with/added to feed for oral administration to animals ([0031], [0047]).
Regarding claim 5, Hagen discloses daily administration of CPFA.
Regarding claim 6 and 7, Hagen discloses 0.001 % and 0.5% of CPFA by weight in a formulated diet, which overlaps encompasses the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Based on the above, an average daily intake of the at least one cyclopropenoid fatty in the claimed range in claim 4, is expected for a nonhuman animal.
Regarding claim 22, Hagen discloses measurements as listed [0004] [0036] [0046]. One would therefore apply these parameters in determining the effectiveness of the method in modified Cook with a reasonable expectation of success.

	Claims 1, 3-20 and 22 are therefore prima facie obvious in view of the art.
Response to Amendment
The affidavit under 37 CFR 1.132 filed 2/22/2021 is insufficient to overcome the rejection of claims based upon 35 USC 103 as set forth in the last Office action because:  the argued “synergistic effects “of feeding both CLA and CPFA in conjunction with unsaturated fatty acids is not unexpected.
The affidavit is not commensurate in scope with the claimed invention. The disclosed   effects are produced when CLA and CPFA combination is added to a feed composition having DDGS comprising unsaturated fatty acids. However, the claimed invention does not require a feed composition containing DDGS or unsaturated fatty acids at a specific level. Further, CLA and CPFA at a specific ratio alone show the “unexpected” synergy (Table 5, for example). 
Additionally, as both CLA and CPFA are added to animal feed to reduce body fat while preserving or improving body protein content and therefore improve carcass characteristics in animals, such as reduction of back fat, increase in loin depth and carcass lean; a combination of CLA and CPFA in the composition comprising unsaturated fats is expected to have an effect of improvement in these parameters, without the detrimental effects associated with unsaturated fatty acids. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP2144.06). In the instant case, CPFA in conjunction with CPFA is expected to produce more than an additive effect because CPFA is known to prevent the undesirable effects of unsaturated fatty acids in the diet of animals.
Applicant’s comments regarding the non-existence of negative effects of CLA are noted.  However, with added CLA, the total unsaturated fatty acid content includes the unsaturated acid content from oil in the feed and from added CLA.   The basic thrust of the rejection, therefore remains the same.
Response to Arguments
Applicant’s comments in view of the affidavit are addressed in the previous section.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793